Title: To Benjamin Franklin from ——— Dantoine and Other Commission Seekers, 11 November 1778
From: Dantoine, ——
To: Franklin, Benjamin


Of the fourteen men who apply or are recommended for employment in the American army during the four months covered by this volume, ten are French, two Swiss, one is German, and one Irish.
The German applicant, Otto Magnus de Butler, writes on November 20 from Axel in southwestern Holland. He is a captain, currently in the service of the prince of Baden, but eager for a chance to prove his devotion to Their High Mightinesses the United States. As soon as he receives an encouraging answer he will embark.
Writing from Albi on November 22, d’Aire, a former cavalry officer in the French army, explains that he served one year in the musketeers and seven under the marquis de Castries, who was quite satisfied with him. But he had to leave the Army in 1776 for family reasons and may have to wait some time before being reinstated. What better way to spend it than fighting for France’s ally? He plans to go to Paris, take Franklin’s orders and those of Maurepas to whom he is also writing, and will sail on the first available ship. Until he is given troops to command he will serve as a volunteer.
One of the Swiss candidates is a Major de Département, Weiss de Daillens, who says on December 2 that his republican blood boils at the very mention of tyranny and that he wants to fight for freedom. His strong point is basic training, in which he has extensive experience gathered in the various military centers of Europe, especially Germany. He has also studied mathematics and has his own views on the art of fortification. His current position high in the administration of the Swiss militia—avowedly the best in Europe—would make him particularly useful to the Americans. Writing from Bern, he attaches several certificates attesting to his high level of performance.
The other Swiss officer, an unnamed captain, does not write himself but is warmly recommended on December 22 by his former superior, baron d’Erlach, colonel of a Swiss regiment in the service of France. The captain is one of the best in that regiment, skilled in map-making, fortification, and other facets of military science. He has, however, entered into the kind of marriage that can lead to nothing but trouble in his unit, and it would be better for him to depart. The comte d’Affry will confirm this report.
The baron de Razelti (perhaps an alias) has a strange story to tell on December 16. Because of a wrong done him by the then minister of war, Monteynard, he left the French service precipitously, went through a period of turmoil, ran into debt, and fled his creditors all the way to Russia, where he fought in three campaigns against the Turks. When peace was restored he traveled through Siberia, Moldavia, the Crimea, and all the lands between the Black and Caspian seas, and wrote a historical and geographical account of those regions. Now his wish to fight for American freedom is so overwhelming that he has taken the chance of returning to Paris, where he lives in hiding. Nobody understands guerrilla warfare better than he does. He has written on tactics and invented new maneuvers. “Je me donne pour un des grands militaires que la France ait jamais [eu] à son service.” He could also be usefully employed in government, politics, or the navy. He is imaginative, resolute, prudent, and brave . . . but insolvent. If Franklin will receive him, he has interesting information to communicate, too confidential to be put on paper.
Jean-Baptiste Voisin, who writes from Brignole-en-Provence on December 20, drops some important names but does not seem to offer much in the way of military experience: he has taken part in some unspecified land and sea battles, has learned something about fortification while serving as secretary to Duportail, and has taught arithmetic. His fondest dream is to receive an officer’s commission in the grenadiers in order to help expel “les monstres odieux” occupying the American continent. If Franklin agrees to his request, four young and brave relatives may accompany him provided, of course, that their expenses are paid as of the port of embarkation.
Four Frenchmen make their bid around the New Year. A lieutenant in the Royal Grenadiers, Tripsé Demareüil, applies on December 28 for a post in the American army. He has twenty-two years of service and fears that his regiment will never be called. His letter comes from Loches. Writing on the first day of 1779 from a place near Apt-en-Provence, a garde du corps of the comte d’Artois has a specific request: his name is d’Arnold and he wants to serve under his namesake, the general, to whom he has already applied. He is thirty-eight. His three oldest sons are already able to bear arms, and a young cousin “d’une intrépidité sans egalle” would accompany them if guaranteed employment. Would Franklin support their candidacy in case General Arnold did not receive his letter? In Paris, the comte de Montboissier sends Franklin a reminder, on January 11, of a conversation they had some eight or ten days previously about “Mr. fleuriau de langle homme de condition de la province de bretagne, allié de mr. le marquis de lafayette.” The Doctor promised letters of recommendation and is now begged to remit them to the messenger.
The fourth is a Parisian commission seeker whose zeal for war does not seem to have been overwhelming. Addressing Franklin in English on January 16, the “Knight of pommereuille” declares that the terrible torments endured by French prisoners in America have not deterred him from going to fight “under the Colours of Liberty” if Congress will have him, and asks for an interview. By January 24, when he writes again, his plans have changed: he has met John Adams who told him that there are more than five thousand officers without employment in America. Giving up all thought of bearing arms, he now wishes to go to Boston to join a friend who has been living there for eight months as a visitor. But he needs to know “if you think the War makes not an obstacle to the Conveniencies of Life in boston; if a man may Live there pleasantly” without too much expense and have safe passage on a Dutch ship. The balance of his letter is given to his admiration for Franklin, whose “Coloured statue” he admired along with that of Voltaire, and for the brave Americans’ righteous fight.
  ō Heguerty writes from Nancy on January 28. Commissioned a captain twenty-two years ago, also at some time chevalier de St.-Louis, he hopes the King will soon promote him to lieutenant-colonel, but in the meantime he wants to fight for America, in the infantry. Could Franklin grant him a letter of recommendation so that he may find employment upon arrival? His own recommendations are of the best. He will call on Franklin when he stops in Paris on the way to the coast. In a follow-up message, dated February 7, ō Heguerty, who obviously had not yet received the Doctor’s answer, repeats his request and reasserts his intention to come to Paris as soon as possible. French authorities are in agreement with his project, which is motivated only by his horror of idleness.
Little military experience is offered by an anonymous applicant writing from Pontarlier on an unspecified date and mailing his letter to Franklin in Passy near Paris “en Normandie.” He and some of his friends wish to fight under the “brave Vasington.” He would settle for a French sergeant’s pay but wants the title of officer, which he will earn eventually through his services.
The last of the French applicants is more a troubled adolescent than a regular commission seeker. He too neither reveals his name nor dates his appeal, but gives a detailed account of his tribulations. Parisian-born, the son of an artist who belongs to the Académie royale de peinture et sculpture, he has, at seventeen, lost both his mother and kind step-mother. Since 1774 he has been at loggerheads with his father. Unlike his half-brother, he has no disposition for the graphic arts but wanted at some point to become an actor, much to his family’s horror. He was taken out of college, apprenticed to a lawyer, put back in college, apprenticed again. He hates legal business. He knows now that his vocation is in the military, but his father refuses to finance that career. To raise some money he sold the winter clothes that his uncle had given him and bought a lottery ticket, but he lost everything and is now, in dead winter, wearing his summer outfit. The thought of entering the French army as a private repels him: “tous les soldats sont sans éducation et sans moeurs.” His only hope is America, under Franklin’s auspices.
 
Monsieur
Pasey ce 11e 9bre 1778.
Jay Eû Lhonneur daller ches vous en votre hotel, sans avoir Eu Le Bonneur de vous ÿ Rencontrer, je suis un ancien Gendarme qui ay fait les Guerre du hanovre, Lon ma adressé aupres de vous pour vous demander a entrer sur quelque corsaire si je vous Conviens vous pourés me Le faire scavoir a Ladresse que je vous Laisse a la fin de ma Lettre, je suis de franche comté naÿant pas Lhonneur detre connus de vous vous pouvés vous informer a monsieur Levecque de Babilone qui Loge a paris a Lhotel de Lyon Rue St. adré des arts ou a monsieur Simonin secretaire au Bureau de la guerre a versaille;
Je suis agé de trante huit ans de La taille de cinq pied sept poulces quand a La Bravoure je ne vous en parle pas attendue que ce sera a moy a La montrer quand nous en viendrons au mains avec Nos ennemis.
Jay Lhonneur detre avec Respects Monsieur Votre tres humble et tres obeisant serviteur
Dantoine

mon adresse est a mr Dantoine encien gendarme ches mr cochez marchand fabriquant de papier pein sur Le pont Notre Dame a La pompe a paris

  
Addressed: A Monsieur / Monsieur Le docteur franquelin / Controlleur General des ille / de france en son hotel &c. / A Paseÿ
Notation: D’antoine Soldat 11. 9bre. 1778.
